DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Invention I in the reply filed on April 22, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification is also not enabling for the limitation in claim 1 of “a connection interface [] configured to output the alternating current signal.” 
Also, the specification is not enabling for the limitation in claim 2 of “wherein the connection interface is also configured to output the direct current”.  This limitation means that one interface carries both AC (claim 1) and DC (claim 2).  
The specification discloses that the interface is a USB type interface or a lighting (Apple®) type interface (par 87).  These interfaces are only designed to carry DC power.  They are not configured for AC power.
Support can be found throughout published articles, including:
https://en.wikipedia.org/wiki/USB#Power.  This data table clearly labels USB power standards for each of its type of cable (namely USB-A and USB-C).  The voltages these cables are designed to carry are DC.
Oporta (US 2017/0346240) – paragraphs 5-6 repeat what is taught by the USB standards, that USB ports and cables are designed for DC power.
https://appleinsider.com/articles/13/05/09/apples-lightning-connector-finally-detailed-in-patent-filing and Golko (US 2013/0115821) describe that Apple’s Lightning cable carries DC power only.
The specification only flatly states that the output of the inverse rectification (inverter) module can be provided through the connection interface to a wireless power transmitter.  The specification is not enabling to successfully carry out this functionality without undue experimentation.  The undue experimentation factors (MPEP §2164.01(a)) are:
A) the claims are broad and repeat language from the specification that the one connection interface carries both DC and AC power (not at the same time).  The claims offer no narrow description of how the connection interface can accommodate AC power.
B) the invention is directed to supplying power from an adapter to one of two types of loads, either a device that uses a DC cable to receive power, or a wireless power charger that uses AC power to drive a wireless transmitter.  Wired and wireless charging are well known in the art.  The specification indicates that both powers (AC and DC) are provided through the same type of interface (USB or lightning).  The specification does not explain how this is possible.
D) the level of ordinary skill in the art is that USB and lightning cables carry DC power only.
E) the level of predictability in the art is that USB and lightning are commonly known standards.  These standards clearly state that the interfaces and cables carry DC power only.
F) no direction is provided by the Applicants.
G) no working examples have been provided.
H) an unreasonable amount of experimentation would need to be conducted to change an internationally accepted cabling standard (USB or lightning) to carry a type of power (AC) is was never meant to.
	Claims 2-12 are similarly rejected as they depend from, and inherent the deficiencies of, claim 1.
The specification is also not enabling for the limitation in claim 3 of “if the control module determines that the device connected to the connection interface is the wireless charging device, the second control signal is transmitted to the switch module to control the switch module to provide the direct current to the inverse rectification module”.  The inverse rectification module is an inverter (see specification, par 67, 113).  This means that alternating current is provided to the connection interface.  The functionality of providing AC power through the connection interface is not enabled by the specification. 
The specification is also not enabling for the limitation in claim 16 of “outputting, by the connection interface, the alternating current signal”, for the same reasons as discussed above regarding claim 1.
The specification is also not enabling for the limitation in claim 17 of “to output the direct current by the connection interface” for the same reasons as discussed above regarding claim 2.
The specification is also not enabling for the limitation in claim 18 of “transmitting the second signal to the switch module to control the switch module to provide the direct current to the inverse rectification module” for the same reasons as discussed above regarding claim 3.
Claims 17-20 are similarly rejected as they depend from, and inherent the deficiencies of, claim 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Naming the switch module as a “load switch” does not impart any narrowing structure or functionality.  Assigning a new name to the module does not further limit claim 2.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baarman (US 2011/0018360), cited as an X-reference against similarly worded claims in the EPO action cited in the IDS .
Baarman discloses a power supply device (fig 10; par 59-61), and the associated method, applicable to wireless charging (intended use, does not breathe life into the claim, MPEP §2111.02(II)), comprising: 
a rectification module (60 and 62) configured to rectify an input alternating current to provide a direct current; 
a control module (within 64) electrically connected to the rectification module; 
a wireless transmission driving module (within 64) electrically connected to the control module, and configured to receive a first control signal transmitted by the control module to generate a driving signal according to the first control signal; 
an inverse rectification module (66) correspondingly electrically connected to the rectification module and the wireless transmission driving module, and configured to inversely transform the direct current according to the driving signal to generate an alternating current signal; and 
a connection interface (20) electrically connected to the inverse rectification module, and configured to output the alternating current signal.  
Baarman discloses a power adapter that outputs both DC and AC power.  The power adapter comprises a rectifier (shared between the two outputs) and then the path leading to the AC output has an inverter (that is not used by the DC output).  
Baarman’s controller is interpreted as both “a control module” (the part that is connected to 62, which is part of the rectification module) and “a wireless transmission driving module” (the part that provides driving signals to the transistors of 66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Gao (US 2018/0102706).
With respect to claim 2, Baarman discloses the power supply device according to claim 1, but does not expressly disclose a switch module.  Baarman discloses the converter (62) sends the required power to the outputs (par 59), but does not disclose that power routing is done with a switch module. 
Gao discloses a power supply device that comprises a connection interface that can output AC power or DC power (fig 12-II and 13-II; par 767-769).  Gao discloses:
a switch module (87-II) electrically connected to a DC source (battery 27-II, this would correspond to the rectifier taught by Baarman), a control module (85-II), the inverse rectification module (81-II), and the connection interface (where the two power lines cross the boundary of 80-II), 
wherein the switch module is configured to receive a second control signal transmitted by the control module to provide the direct current to the inverse rectification module (see fig 12-II) or provide the direct current to the connection interface according to the second control signal (see fig 13-II); and 
wherein the connection interface is also configured to output the direct current (see fig 12-II).  
Baarman and Gao are analogous because they are from the same field of endeavor, namely power adapters that supply both AC and DC output power.  
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Baarman to have its connection interface output both AC and DC powers, as taught by Gao.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Baarman discloses a separate DC output port and AC output port.  Gao discloses that both DC and AC outputs are provided at the same port/interface.  
Then, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Baarman to include a switch module, as taught by Gao.  The motivation for doing so would have been to route only the required power to the connection interface (which is modified by Gao to carry both AC and DC power, and could only do one at a time).
With respect to claim 11, Baarman discloses the connection interface is a USB port (par 6). 
With respect to claim 12, Gao discloses the switch module.  Naming it a “load switch” does not impart any narrowing structure into the claim.
Conclusion
There is no art rejection for claims 3-10 and 18-20.  As USB and lightning ports/cables are only designed for DC power, there wouldn’t be prior art that teaches using them to carry AC power.  The Applicants are requested to provide documentation to support any argument that their connection interface is enabled to carry both DC and AC powers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836